Exhibit 21 LIST OF SUBSIDIARIES The following is a list of all subsidiaries of Trustmark Corporation as of December 31, 2015, and the jurisdiction in which each was organized.Each subsidiary does business under its own name. Name Jurisdiction Where Organized Trustmark National Bank United States F. S. Corporation (inactive) Mississippi First Building Corporation (inactive) Mississippi Trustmark Preferred Capital Trust I Delaware Trustmark Securities, Inc. (1) (inactive) Mississippi Fisher Brown Bottrell Insurance, Inc. (1) Mississippi Trustmark Investment Advisors, Inc. (1) Mississippi Southern Community Capital, LLC (1) Mississippi Subsidiary of Trustmark National Bank.
